ORDER DENYING MOTION FOR RECONSIDERATION OF PETITION FOR REHEARING.
Based upon certain alleged factual inaccuracies in our order denying the petitions for rehearing, the defendants Roger and Dennis Sands seek reconsideration. The main argument for reconsideration relates to certain inaccuracies contained in our original order: (1) that John E. Mack, who was appointed to represent the defendants under the Criminal Justice Act and later was suspended by the Minnesota Supreme Court,1 was in the same law firm as Rich*973ard Clem,2 the attorney who was ultimately substituted to represent the petitioners; and (2) that Clem had been appointed under the CJA before he filed the reply brief.
The record shows that Clem had filed a motion to be substituted under the Criminal Justice Act on January 29, 1992, but this court’s order appointing Clem was not made until February 24, 1992. Although the reply brief signed by Clem was filed on February 7, 1992, petitioners overlook that the order of Clem’s appointment under the Criminal Justice Act was made nunc pro tunc effective to August 5, 1991.
To the extent that our earlier order was in error we attach an amended order. We find these corrections do not affect the court’s reasoning and final order. On this basis, the motions for reconsideration are hereby denied. The mandate shall issue forthwith.

. The order suspending Mack from practice before the Minnesota Supreme Court was made *973effective November 15, 1991, but did not automatically serve to suspend him from practice before this court. Mack’s suspension order in federal court did not take place until March 17, 1992.


. This error arose by reason of the representation on the appellants’ brief that both Mack and Clem had the same mailing address. The cover of the brief, as well as the signatory page of the brief, read:
John E. Mack
Richard P. Clem
Clem & Crosby
1313 SE Fifth St., Suite 130
Minneapolis, MN 55414
(612) 379-3873
In addition, Clem’s affidavit in support of his motion for substitution of counsel dated January 25, 1992, states that he had taken custody of attorney Mack's files and had taken over representation of many of Mack’s cases. The court therefore had reason to believe that Clem and Mack were associated in the same law firm.